DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “combine, utilizing a model combiner module, the one or more network models defining probabilities of one or more nodes and/or interconnects from a set of possible nodes and interconnects existing in a given artificial neural network into combined network model based on a weighted product, a weighted sum, or a function of the one or more network models” in claim 11.
“generate, utilizing a random number generator module, random numbers” in claim 11.
“automatically build, utilizing a network architecture builder module, one or more new artificial neural network architectures with the one or more desired network architecture properties, based on combined network models and the random numbers generated from the random number generator module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-11, 13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 11 recite “utilizing a processor” in “generating, utilizing a processor, one or more subsequent network models based on properties of one or more artificial neural networks and one or more desired artificial neural network architecture properties”. It is unclear if the processor different from the first processor or if it is the same processor. Claims 3, 5-10, 13, and 15-21 are dependent claims that do the cure the deficiencies and are rejected for the same reasons. 

Claims 3 and 13 recite the limitation "the iteratively learned knowledge" in “storing the iteratively learned knowledge on how to build new artificial neural network architectures, thereby to build future artificial neural network architectures based on past neural network architectures”.  There is insufficient antecedent basis for this limitation in the claim. The claims should recite “store the iteratively built new artificial neural network architectures” since claim 1 already shows them as iteratively being build and does not mention “iteratively learned knowledge”. 
The limitation in claim 11: “combine, utilizing a model combiner module, the one or more network models defining probabilities of one or more nodes and/or interconnects from a set of possible nodes and interconnects existing in a given artificial neural network into combined network model based on a weighted product, a weighted sum, or a function of the one or more network models” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The model combiner module lacks sufficient hardware (i.e. processor) with computer instructions (i.e. code) disclosed in the specification to execute the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The limitation in claim 11: “generate, utilizing a random number generator module, random numbers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The random number generator module lacks sufficient hardware (i.e. processor) with computer instructions (i.e. code) disclosed in the specification to execute the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The limitation in claim 11: “automatically build, utilizing a network architecture builder module, one or more new artificial neural network architectures with the one or more desired network architecture properties, based on combined network models and the random numbers generated from the random number generator module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The network architecture builder module lacks sufficient hardware (i.e. processor) with computer instructions (i.e. code) disclosed in the specification to execute the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 13, and 15-21 are dependent claims that do the cure the deficiencies and are rejected for the same reasons
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The argument pertaining to minimizing the cost function is responded to below.
Applicant argues: The cited references do no teach “training the one or more artificial neural networks by minimizing a cost function using an optimization algorithm and based on desired bit-rates of interconnect weights in the one or more artificial neural networks”. (page 7-11 of remarks).
Examiner response: Tamatsu teaches minimizing a cost function (para [0010] As described above, the second method uses, as an evaluation index for removing a unit in a corresponding layer, minimization of the cost function of the current stage of the neural network.). A new grounds of rejections is made to address the desired bit-rates of interconnect weights in light of newly cited reference Courbariaux.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 9, 11, 13, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamatsu et al. (US-20150006444-A1) in view of Ravindran et al. (US-20160259994-A1), Baughman et al. (US-20160132775-A1), and Courbariaux et al. (“Binaryconnect: Training deep neural networks with binary weights during propagations”).
Regarding Claim 1,
Tamatsu et al. teaches a computer-implemented method of building an artificial neural network architecture fora given task, comprising:
(i) constructing, utilizing a processor, one or more network models based on5 properties of one or more artificial neural networks (para [0298] remove panels in one or more intermediate layers, i.e. hidden layers, of the previous trained structure At.sup.s-1 of the convolution neural -network portion P1 based on the values of the unit deletion probability p for all the respective panels included in the previous trained structure At.sup.s-1, thus generating a structure A.sup.s of the convolution neural -network portion P1; ) and one or more desired artificial neural network architecture properties (para [0173] The input unit 10 is communicably connected to the processing unit 11, and is configured to input, to the processing unit 11, data indicative of an initial structure of a target neural network to be optimized. For example, the input unit 10 is configured to: permit a user to input data indicative of the initial structure of the target neutral network thereto. The structure is the neural network model.), the one or more network models defining probabilities of one or more nodes and/or interconnects from a set of possible nodes and interconnects existing in a given artificial neural network (para [0117] Next, the method performs a second process of randomly removing units from the one or more intermediate layers of the trained structure 0 of the target neural network. In FIG. 1, the second process of randomly removing units is illustrated by reference character NK (Neuron Killing), which means a process of killing, i.e. deleting, neurons. For example, as how to randomly removing units, the second process uses a method of deter mining one or more units that should be deleted based on a predetermined probability p for each unit; p is set to a value from the range from 0 (0%) to 1 (100%) inclusive. In other words, the probability of a unit being deleted at plural trials of removing process depends on a binomial distribution with a corresponding value of the probability p of the unit. The probability p will also be referred to as a unit deletion probability p. A structure comprises a set of units/nodes with a probability of either existing or being deleted in the neural network);
(ii) combining, utilizing a model combiner module, the one or more network models defining probabilities of one or more nodes and/or interconnects from a set of possible nodes and interconnects existing in a given artificial neural network (para [0117] Next, the method performs a second process of randomly removing units from the one or more intermediate layers of the trained structure 0 of the target neural network. In FIG. 1, the second process of randomly removing units is illustrated by reference character NK (Neuron Killing), which means a process of killing, i.e. deleting, neurons. For example, as how to randomly removing units, the second process uses a method of deter mining one or more units that should be deleted based on a predetermined probability p for each unit; p is set to a value from the range from 0 (0%) to 1 (100%) inclusive. In other words, the probability of a unit being deleted at plural trials of removing process depends on a binomial distribution with a corresponding value of the probability p of the unit. The probability p will also be referred to as a unit deletion probability p. And para [0120] As illustrated in FIGS. 3A and 3B, after the units X, which should be randomly selected to be removed, have been removed from the trained structure 0 of the target neural network, all connections of the units X have also been removed. However, as illustrated in FIG. 3B, the trained connection weights between the remaining units of the generated structure are maintained.) 10into combined network models (para [0283] As illustrated in FIG. 9, the target convolution neural network includes a convolution neural-network portion P1 and a standard neural-network portion P2. And Para [0294] As described above, the target convolution neural network is comprised of the convolution neural-network portion P1 and the standard neural-network portion P2. The connection weights of the filters included in the convolution-neural network portion P1 can serve as those between different layers of a target neural network according to the first embodiment. In addition, the standard neural-network portion P2 is designed to be identical to a target neural network according to the first embodiment. Figure 9 shows combining the structure of P1 and P2);
(iii) generating, utilizing a random number generator module, random numbers (para [0118] The second process can determine one or more units that should be deleted using random numbers.);
(iv) automatically building, utilizing a network architecture builder module, one or more new artificial neural network architectures with the one or more desired network architecture properties, based on the combined network models (para [0294-0295] As described above, the target convolution neural network is comprised of the convolution neural-network portion P1 and the standard neural-network portion P2. The structures of P1 and P2 are combined to create a target neural network (network architecture). ) and the random numbers generated from the random number generator module (para [0118] Thus, the second process can simultaneously remove plural units from the one or more intermediate layers. The second process can determine one or more units that should be deleted using random numbers. The second process will also be referred to as a removal process. And para [0298-0299] Nodes/synapses are randomly removed from the structures based on a random number to create a new structure for P1 and P2. And Para [0296]);
20(vii) generating, utilizing a processor, one or more subsequent network models based on properties of one or more artificial neural networks and one or more desired artificial neural network architecture properties (para [0305] Thus, in addition to the effects achieved by the method and system 1 according to the first embodiment, it is possible to automatically determine an optimum structure of a target convolution neural network that has improved its generalization ability while reducing an amount of calculation required to perform the training of the target convolution neural network.); and
 (viii) training the one or more artificial neural networks by minimizing a cost function using an optimization algorithm (para [0010] As described above, the second method uses, as an evaluation index for removing a unit in a corresponding layer, minimization of the cost function of the current stage of the neural network.);
(ix) repeating steps (ii) to (viii) to iteratively build new artificial neural network architectures (Fig. 10; para [0293] The steps of random node killing to generate a new structure, combining the structures, and generating a new target neural network are repeated.).
Tamatsu et al. does not explicitly disclose
(ii) combining, utilizing a model combiner module, the one or more network models into combined network models, based on a weighted product, a weighted sum, or a function of the one or more network models; 
15(v) automatically building one or more artificial neural networks based on the new artificial neural network architectures built by the network architecture builder module; and
(vi) training one or more artificial neural networks built based on the new artificial neural network architectures.
 (viii) training the one or more artificial neural networks by minimizing a cost function using an optimization algorithm and based on desired bit-rates of interconnect weights in the one or more artificial neural networks;
However, Ravindran et al. teaches 
15(v) building one or more artificial neural networks based on the new artificial neural network architectures built by the network architecture builder module (para [0025] The model builder 414, for example, may build a CNN model on the training set according to a selected candidate architecture and candidate parameters for the CNN model. And para [0033] In block 510, the model builder 414, for instance, may select a candidate architecture from a plurality of candidate architectures. According to an example, the plurality of candidate architectures may include different combinations of a number of convolution layers and subsampling layers and a classifier type.); and
(vi) training one or more artificial neural networks built based on the new artificial neural network architectures (para [0019] The image pre-processor may crop and enhance particular content in the images from the training set to input into the intermediate CNN builder 115. The intermediate CNN builder 115 may select various architectures and parameters to train an intermediate CNN 125.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network structure of Tamatsu et al. with the candidate architecture of Ravindran et al.
Doing so would allow for parameters to specify the architecture of the neural network. This gives the user the ability to modify the neural network with the desired learning rate, batch size, maximum iteration, etc. (para [0034] In block 515, the model builder 414, for instance, may select candidate parameters for the selected candidate architecture. According to an example, the candidate parameters may include a learning rate, a batch size, a maximum number of training epochs, a convolutional filter size, a number of feature maps at every layer of the CNN, a sub-sampling pool size, an input image size, a number of hidden layers, a number of units in each hidden layer, a selected classifier algorithm, and a number of output classes.).
	Baughman (US 20160132775 A1) teaches
(ii) combining, utilizing a model combiner module, the one or more network models into combined network models (para [0023] The embodiment further includes program instructions, stored on at least one of the one or more storage devices, to combine with a base forecasting model a second forecasting model to form a composite model, the base forecasting model configured to forecast an event in a time series, the second forecasting model configured to represent an anomalous portion of data in the time series. The embodiment further includes program instructions, stored on at least one of the one or more storage devices, to combine with the composite model a mixing algorithm, the mixing algorithm configured to adjust a set of weights associated with the composite model.), based on a weighted product, a weighted sum, or a function of the one or more network models (para [0042] An embodiment further combines the trained base model and the configured second model using a mixing algorithm. A mixing algorithm includes but is not limited to a single polynomial equation in any degree, a set of polynomial equations in any degrees, a set of one or more constants, a set of one or more conditions, logic, or a combination thereof.); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of training a machine learning model of Tamatsu with the machine learning model training of Baughman.
	Doing so would allow for identifying anomalies in the input data. Identifying anomalies leads to more accurate predictions by taking into account outliers in the data that might skew the results (para [0016] Thus, where the prior-art fails to recognize and act upon anomalies in time series data, the embodiment recognizes the anomalies, and provides a methodology that produces more accurate forecasts as compared to the prior-art in such anomalous environments.)
	While Tamatsu teaches minimizing a cost function, Tamatsu does not explicitly disclose
	 (viii) training the one or more artificial neural networks by minimizing a cost function using an optimization algorithm and based on desired bit-rates of interconnect weights in the one or more artificial neural networks;
	However, Courbariaux teaches
	 (viii) training the one or more artificial neural networks by minimizing a cost function using an optimization algorithm (pg. 3, section 2.3; Algorithm 1 SGD training with BinaryConnect. C is the cost function for minibatch and the functions binarize(w) and clip(w) specify how to binarize and clip weights. L is the number of layers.) and based on desired bit-rates of interconnect weights in the one or more artificial neural networks (pg. 2, section 1; Therefore, it is important to keep sufficient resolution for these accumulators, which at first sight suggests that high precision is absolutely required. [14] and [15] show that randomized or stochastic rounding can be used to provide unbiased discretization. [14] have shown that SGD requires weights with a precision of at least 6 to 8 bits and [16] successfully train DNNs with 12 bits dynamic fixed-point computation. 6 to 8 bit precision (i.e. bit rate). );
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Tamatsu with the binarized weights of Courbariaux.
	Doing so would allow for replacing multiply-accumulate operations which take up the most space and power. Faster computations for training and testing can be implemented by on lower-power device (pg. 1, abs.)
Regarding Claim 3,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the computer-implemented method of claim 2. Tamatsu et al. further teaches further comprising:
(x) storing the iteratively learned knowledge on how to build new artificial neural network architectures, thereby to build future artificial neural network architectures based on past neural network architectures (para [0199] storing, for each current stage s, a corresponding specific structure At.sup.s and connection weights Wt.sup.s;).
Regarding Claim 7,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the computer-implemented method of claim 1. Ravidran et al. further teaches wherein the given task is object recognition from images or video, and the method further comprises building one or more artificial neural networks trained for the task of object recognition from images or video (para [0013] According to an example, a CNN generated by the image processing system may be used for classifying the extent of damage to a property that is captured in a digital image. Damage may refer to any kind of injury or harm that impairs the appearance of the property. An image or digital image may include both a still image and a moving image (e.g., video). The property may be any tangible object including, but not limited to, a house, furniture, clothing, vehicle equipment, land, computing device, toy, etc.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network structure of Tamatsu et al. with the candidate architecture of Ravindran et al.
Doing so would allow for parameters to specify the architecture of the neural network. This gives the user the ability to modify the neural network with the desired learning rate, batch size, maximum iteration, etc. (para [0034] In block 515, the model builder 414, for instance, may select candidate parameters for the selected candidate architecture. According to an example, the candidate parameters may include a learning rate, a batch size, a maximum number of training epochs, a convolutional filter size, a number of feature maps at every layer of the CNN, a sub-sampling pool size, an input image size, a number of hidden layers, a number of units in each hidden layer, a selected classifier algorithm, and a number of output classes.).
20Regarding Claim 8,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the computer-implemented method of claim 7. Ravidran et al. further teaches wherein the given task of object recognition from images or video comprises recognition of one or more predefined abstract objects or a class of predefined abstract objects (para [0013] This teaches recognizing an object (tangible object) and an abstract object (damage to a tangible object). Para [0004] FIG. 2 shows classification categories that indicate the extent of damage to property, according to an example of the present disclosure;).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network structure of Tamatsu et al. with the candidate architecture of Ravindran et al.
Doing so would allow for parameters to specify the architecture of the neural network. This gives the user the ability to modify the neural network with the desired learning rate, batch size, maximum iteration, etc. (para [0034] In block 515, the model builder 414, for instance, may select candidate parameters for the selected candidate architecture. According to an example, the candidate parameters may include a learning rate, a batch size, a maximum number of training epochs, a convolutional filter size, a number of feature maps at every layer of the CNN, a sub-sampling pool size, an input image size, a number of hidden layers, a number of units in each hidden layer, a selected classifier algorithm, and a number of output classes.).
Regarding Claim 9,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the computer-implemented method of claim 7. Ravidran et al. further teaches wherein the given task of object recognition from images or video comprises recognition of one or more predefined physical 25objects or a class of predefined physical objects (Para [0007] FIG. 5 shows a flow chart diagram of a method to classify objects in a digital image using CNNs, according to an example of the present disclosure).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network structure of Tamatsu et al. with the candidate architecture of Ravindran et al.
Doing so would allow for parameters to specify the architecture of the neural network. This gives the user the ability to modify the neural network with the desired learning rate, batch size, maximum iteration, etc. (para [0034] In block 515, the model builder 414, for instance, may select candidate parameters for the selected candidate architecture. According to an example, the candidate parameters may include a learning rate, a batch size, a maximum number of training epochs, a convolutional filter size, a number of feature maps at every layer of the CNN, a sub-sampling pool size, an input image size, a number of hidden layers, a number of units in each hidden layer, a selected classifier algorithm, and a number of output classes.).
Regarding Claim 11,
Claim 11 is the system corresponding to the method of claim 1. Claim 11 is substantially similar to claim 1 and is rejected on the same grounds.
Regarding Claim 13,
Claim 13 is the system corresponding to the method of claim 1. Claim 13 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 17,
Claim 17 is the system corresponding to the method of claim 1. Claim 17 is substantially similar to claim 7 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the system corresponding to the method of claim 1. Claim 18 is substantially similar to claim 8 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the system corresponding to the method of claim 1. Claim 19 is substantially similar to claim 9 and is rejected on the same grounds.

Claims 5, 6, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tamatsu/Ravindran/Baughman/Courbariaux, as applied above, and further in view of Amir et al. (US-20170091614-A1).
Regarding Claim 5,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the computer-implemented method of claim 1.
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. do not explicitly disclose wherein building one or more new 10artificial neural network architectures in step (iv) comprises removing all nodes and interconnects that are not connected to other nodes and interconnects in the one or more new artificial neural network architectures.
However, Amir et al. teaches 
wherein building one or more new 10artificial neural network architectures in step (iv) comprises removing all nodes and interconnects that are not connected to other nodes and interconnects in the one or more new artificial neural network architectures (para [0054-0055] In one embodiment, disconnecting the unused portions of the neurosynaptic network may include, for each unused neuron and unused axon, removing all intra-core connections (e.g., crossbar connections, etc.) of the unused neuron or unused axon, and removing all inter-core connections of the unused neuron or unused axon.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of removing neural network units of Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. with the method of removing neurons and connections of Amir et al.
Doing so would allow for reducing the size of the neural network. Reducing the size of the neural network may lead to reduced computational complexity and improve speedup (para [0054] As an option, removing such a neuron and disconnecting its inputs, and not connecting the neuron to perform other tasks, may reduce a size of the neurosynaptic network).
Regarding Claim 6,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the computer-implemented method of claim 1.
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. do not explicitly disclose 
wherein building one or more new artificial neural network architectures in step (iv) comprises removing all interconnects that have 15interconnect weights equal to 0 and all nodes that are not connected to other nodes and interconnects in the trained artificial neural networks.
However, Amir et al. teaches
wherein building one or more new artificial neural network architectures in step (iv) comprises removing all interconnects that have 15interconnect weights equal to 0 (Para [0038] Each synapse 331 can have a weight "0" indicating that said synapse 331 is non-conducting, or a weight "1" indicating that said synapse 331 is conducting.) and all nodes that are not connected (para [0068] Still yet, the neurosynaptic core 510 is shown to include a plurality of connected or conducting synapses 556.) to other nodes and interconnects in the trained artificial neural networks (para [0054-0055] And para [0059] However, if unused neurons are identified at operation 452, then, for each unused neuron, synapses associated with the unused neuron are removed at operation 456.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of removing neural network units of Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. with the method of removing neurons and connections of Amir et al.
Doing so would allow for reducing the size of the neural network. Reducing the size of the neural network may lead to reduced computational complexity and improve speedup (para [0054] As an option, removing such a neuron and disconnecting its inputs, and not connecting the neuron to perform other tasks, may reduce a size of the neurosynaptic network).
Regarding Claim 15,
Claim 15 is the system corresponding to the method of claim 1. Claim 15 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 16,
Claim 16 is the system corresponding to the method of claim 1. Claim 16 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 21,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the system of claim 11.
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. do not explicitly disclose
An integrated circuit having a plurality of electrical circuit components arranged and configured to replicate the nodes and interconnects of the artificial neural network architecture built by the system of claim 11.
However, Amir et al. teaches
An integrated circuit having a plurality of electrical circuit components arranged and configured to replicate the nodes and interconnects of the artificial neural network architecture built by the system of claim 11 (para [0036] Now referring to FIG. 3A, a neurosynaptic core circuit 310, also herein referred to as a neurosynaptic core 310, is shown in accordance with an embodiment of the invention. The neurosynaptic core 310 is a neural core circuit. The neurosynaptic core 310 comprises multiple incoming axons 315 and multiple neurons 311. Each neuron 311 and each axon 315 has configurable operational parameters. The neurosynaptic core 310 further comprises a synaptic crossbar 312 including multiple synapses 331, multiple rows/axon paths 326, and multiple columns/dendrite paths 334.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of removing neural network units of Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. with the method of removing neurons and connections of Amir et al.
Doing so would allow for reducing the size of the neural network. Reducing the size of the neural network may lead to reduced computational complexity and improve speedup (para [0054] As an option, removing such a neuron and disconnecting its inputs, and not connecting the neuron to perform other tasks, may reduce a size of the neurosynaptic network).

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tamatsu/Ravindran/Baughman/Courbariaux, as applied above, and further in view of Cook et al. (US-20150379253-A1).
Regarding Claim 10,
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. teach the computer-implemented method of claim 7.
Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. do not explicitly disclose
wherein the one or more predefined physical objects comprise one or more identifiable biometric features or a class of biometric features.
However, Cook et al. teaches
wherein the one or more predefined physical objects comprise one or more identifiable biometric features or a class of biometric features (para [0106] While feature extraction and classification/detection techniques have been described separately for various biometrics such as facial (visual) features, speech (audio) features and keystoke/keypair timings, persons of ordinary skill in the art having benefit of the present disclosure will appreciate combinations of these and other feature sets to provide multi-modal authentication.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the CNN implementation of Tamatsu et al., Ravidran et al., Baughman et al., and Courbariaux et al. with the CNN of implementation of Cook et al.
Doing so would allow for biometric authentication. Biometric authentication adds an extra layer of security to ensure that only particular users have access to certain content or resources (para [0016] Using a computational classifier hosted remote from the first and second computing devices, the method determines whether the extracted second sequence of audio features corresponds to the audio biometric of the particular user and sufficiently discriminates audio biometrics stored for a statistically significant set of other users, and if so, authenticates identity of the first user as the particular user for access to content or resources.).
Regarding Claim 20,
Claim 20 is the system corresponding to the method of claim 1. Claim 20 is substantially similar to claim 10 and is rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.N./Examiner, Art Unit 2121
                                                                                                                                                                                                        /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145